            Case 2:20-cv-01066-BJR Document 32 Filed 03/04/21 Page 1 of 4




 1                                            THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10

11
     JERRY LEE COLLINS,
                                                  Case No. 2:20-cv-01066-BJR
12
                                 Plaintiff,
13
           vs.                                    THIRD JOINT STIPULATION AND
14                                                ORDER EXTENDING THE INITIAL
     ETHICON, INC et al.,                         CASE DEADLINES
15
                               Defendants.
16

17

18

19

20

21

22

23

24

25
     THIRD JOINT STIPULATION AND ORDER                                      LAW OFFICES
     EXTENDING THE INITIAL CASE DEADLINES                               CALFO EAKES LLP
     (Case No. 2:20-cv-01066-BJR)                                1301 SECOND AVENUE, SUITE 2800
                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                TEL (206) 407-2200 FAX (206) 407-2224
                 Case 2:20-cv-01066-BJR Document 32 Filed 03/04/21 Page 2 of 4




 1          The parties in the above-captioned action, through their undersigned counsel, hereby

 2   STIPULATE AND AGREE as follows:

 3          1.       Parties agreed to a prior stipulation regarding initial case deadlines which was

 4   granted on December 29, 2020 (Dkt. No. 25).

 5          2.       The parties seek an extension of the initial case deadlines, as laid out below.

 6   Defendants fully briefed Motion to Dismiss is pending before the Court, and in the interest of

 7   efficiency, the parties seek to continue the initial case deadlines to give the Court an opportunity to

 8   rule on the Motion.

 9
      Subject                             Original Deadline               Proposed Deadline
10
      26(f) Conference                    March 5, 2021                   April 9, 2021
11    Initial Disclosures                 March 12, 2021                  April 16, 2021
12    Joint Status Report                 March 19, 2021                  April 23, 2021

13

14          SO STIPULATED.

15

16          //

17

18

19

20          //

21

22
                                                                                         LAW OFFICES
      THIRD JOINT STIPULATION AND ORDER                                              CALFO EAKES LLP
23    EXTENDING THE INITIAL CASE DEADLINES                                    1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      (Case No. 2:20-cv-01066-BJR) - 1                                       TEL (206) 407-2200 FAX (206) 407-2224
24
            Case 2:20-cv-01066-BJR Document 32 Filed 03/04/21 Page 3 of 4




 1        DATED this 3rd day of March, 2021.

 2
                                               CALFO EAKES LLP
 3
                                               By      s/ Patty A. Eakes
 4                                             Patricia A. Eakes, WSBA# 18888
                                               Angelo J. Calfo, WSBA# 27079
 5                                             Damon C. Elder, WSBA# 46754
                                               Lindsey E. Mundt, WSBA# 49394
 6                                             1301 Second Avenue, Suite 2800
                                               Seattle, WA 98101
 7                                             Phone: (206) 407-2200
                                               Fax: (206) 407-2224
 8                                             Email: pattye@calfoeakes.com
                                                       angeloc@calfoeakes.com
 9                                                     damonc@calfoeakes.com
                                                       lindseym@calfoeakes.com
10
                                               Attorneys for Defendants
11

12                                             CORRIE YACKULIC LAW FIRM, PLLC

13                                             By: s/ Corrie Yackulic
                                               Corrie Johnson Yackulic, WSBA #16063
14                                             110 Prefontaine Place South, Suite 304
                                               Seattle, WA 98104
15                                             Phone: (206) 787-1915
                                               Fax: (206) 299-9725
16                                             Email: corrie@cjylaw.com

17                                             Attorney for Plaintiff

18

19

20

21

22
                                                                               LAW OFFICES
     THIRD JOINT STIPULATION AND ORDER                                     CALFO EAKES LLP
23   EXTENDING THE INITIAL CASE DEADLINES                           1301 SECOND AVENUE, SUITE 2800
                                                                    SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-01066-BJR) - 2                              TEL (206) 407-2200 FAX (206) 407-2224
24
            Case 2:20-cv-01066-BJR Document 32 Filed 03/04/21 Page 4 of 4




 1                                          ORDER

 2
          IT IS SO ORDERED.
 3

 4        DATED this 4th day of March, 2021.

 5

 6                                             THE HONORABLE BARBARA J. ROTHSTEIN

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                                           LAW OFFICES
     THIRD JOINT STIPULATION AND ORDER                                 CALFO EAKES LLP
23   EXTENDING THE INITIAL CASE DEADLINES                       1301 SECOND AVENUE, SUITE 2800
                                                                SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-01066-BJR) - 3                          TEL (206) 407-2200 FAX (206) 407-2224
24
